Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     March 15, 2016

The Court of Appeals hereby passes the following order:

A16A1084. COURTNEY DUBOSE v. THE STATE.

       A jury found Courtney DuBose guilty of several offenses, including felony
murder. DuBose filed a direct appeal to this Court, which we transferred to the
Supreme Court. Case No. A16A0921 (transferred Feb. 16, 2016). In the meantime,
the trial court entered an order clarifying the sentence, and DuBose has now directly
appealed from that order.
       Under our Constitution, the Supreme Court has appellate jurisdiction over "[a]ll
cases in which a sentence of death was imposed or could be imposed." See Ga. Const.
of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be imposed for
the crime of murder, jurisdiction is proper in the Supreme Court. See OCGA §
17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C.
J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer "all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder"). Accordingly, this
appeal is hereby TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     03/15/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.